                                  1                                                                      JS-6
                                  2                                   UNITED STATES DISTRICT COURT
                                  3                                  CENTRAL DISTRICT OF CALIFORNIA

                                  4
                                  5
                                  6      Eduardo Lopez Gonzalez,
                                                                                        2:20‐cv‐09875‐VAP‐JEMx
                                  7                     Plaintiff,
                                                        v.                                   JUDGMENT
                                  8
                                  9      County of Los Angeles et al.,
                                                       Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 14         Pursuant to the Order Granting Defendant County of Los Angeles’

                                 15   Motion to Dismiss, IT IS ORDERED AND ADJUDGED that the Monell claim

                                 16   asserted against Defendant County of Los Angeles is DISMISSED WITH

                                 17   PREJUDICE. As this is the only claim asserted against the County, the

                                 18   Court enters judgment in favor of the County. The Court orders that such

                                 19   judgment be entered.

                                 20
                                      IT IS SO ORDERED.
                                 21
                                 22
                                         Dated:     6/8/21
                                 23                                                    Virginia A. Phillips
                                                                                  United States District Judge
                                 24
                                 25
                                 26



                                                                           1
